Citation Nr: 1230469	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  10-00 731	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material has been received to reopen entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to April 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision dated in July 2008 and sent to the Veteran in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  No new and material evidence was found therein with respect to entitlement to service connection for PTSD.  The Veteran perfected an appeal of this determination.

During this process, jurisdiction was transferred to the RO in St. Petersburg, Florida.  The Veteran additionally testified before the undersigned Veterans Law Judge at a Video Conference hearing in June 2012.  A transcript of the hearing is of record.

A claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran files a claim for the affliction his mental condition, whatever this condition is, causes him, so VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id.  The Veteran in this case filed a claim of entitlement to service connection for PTSD.  He has been diagnosed with PTSD as well as several other psychiatric disorders to include various schizophrenias and depressions.  To encompass all psychiatric disorders claimed as well as diagnosed, the Board has recharacterized this matter as indicated above to one concerning an acquired psychiatric disorder.


While doing so, acknowledgement is given to the fact that separate and distinctly diagnosed conditions must be considered separate and distinct claims.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (1996).  In considering whether a claim is new or one to reopen when varying diagnoses are involved, the focus thus is "on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199 (2009).  A service connection claim for a nervous condition was determined in Velez not to be a new claim when a claim of service connection for a stress disorder previously had been adjudicated, for example.  Id.  Each had the same factual basis given that overlapping symptoms were involved.  Id.  

The same is true here.  Discussed below in more detail is that numerous RO rating decisions and Board decisions have denied service connection claims, whether on the merits or because there was no new and material evidence, for PTSD and for schizophrenia.  These claims as well as the instant service connection claim for an acquired psychiatric disorder (including PTSD, schizophrenia, and other diagnosed psychiatric disorders) both relate to the Veteran's psychiatric symptoms which he asserts are due to his service.  Whether reopening is merited based on receipt of new and material evidence therefore must be considered despite the aforementioned broadened recharacterization.  

The following determination favorable to the Veteran in this regard is based on consideration of his claims file and Virtual VA "eFolder."  Adjudication on the merits with respect to the issue of entitlement to service connection for an acquired psychiatric disorder is not yet in order.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In an unappealed June 2006 rating decision, the last adjudication concerning a psychiatric disorder, the RO found that new and material evidence has not been received to reopen a claim of entitlement to service connection for PTSD.  

2.  Some of the evidence received subsequent to the June 2006 rating decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, the Veteran's entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2011).

2.  Some of the evidence received since the June 2006 rating decision is both new and material, and the issue of entitlement to service connection for an acquired psychiatric disorder therefore is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, it is noted that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board herein grants the benefit sought with respect to the first issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist as it pertains to this issue, such error was harmless and will not be discussed.  

II.  Application to Reopen Based on New and Material Evidence

A final decision that has been disallowed shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase raises a reasonable possibility of substantiating the claim is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  It does not require submission of new and material evidence as to each previously unestablished fact necessary to substantiate the claim.  Id.  Rather, it contemplates consideration of all the evidence, whether newly submitted or previously submitted, as well as any assistance likely required under the VCAA such as a VA medical examination that addresses nexus.  Id.

For the purpose of determining whether a case should be reopened, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for schizophrenia was denied by the RO in a February 1996 rating decision.  The Veteran perfected an appeal as to this determination.  In a July 1998 decision, the Board denied service connection for schizophrenia.  The Veteran's schizophrenia was not found to have manifested during his service or within one year of such service or to otherwise be related to his service.


Service connection for PTSD was denied by the RO in a June 1997 rating decision.  No diagnosis of PTSD as well as no credible supporting evidence of the Veteran's claimed in-service stressor was found.  In an October 1999 RO rating decision, it was determined that the Veteran had failed to submit new and material evidence sufficient to reopen the previously denied service connection claim for PTSD.  He once again perfected an appeal as to this determination.  

In May 2001, the Board reopened the claim after finding that new and material evidence had been received.  The Veteran's entitlement to service connection for PTSD was remanded so that additional development could be completed.  Another remand was issued by the Board in July 2003.  The Board ultimately denied service connection for PTSD in a July 2005 decision.  No credible supporting evidence of the Veteran's claimed in-service stressor was found.  A link between such a verified stressor and his diagnosed PTSD also was not found.  

Finally, it was determined in a June 2006 rating decision by the RO that the Veteran had failed to submit new and material evidence sufficient to reopen the previously denied service connection claim for PTSD.  The Veteran immediately was notified of the June 2006 rating decision as well as of his appellate rights.  He did not appeal, however.  There was also no evidence received within the one year period following the June 2006 that could be construed as relevant.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  

In pertinent part, the evidence considered at the time of the June 2006 rating decision consisted of the Veteran's service treatment records, service personnel records, VA treatment records, a July 1996 VA mental disorders examination, private treatment records, letters from VA and private treatment providers, U.S. Army Criminal Investigation Command (USACIDC) documentation, numerous statements from the Veteran and his mother, and testimony from the Veteran at an April 1997 hearing.  It revealed the following.

It was contended that the Veteran was sexually assaulted during service in May 1987 by another soldier.  Also contended was that his psychiatric symptoms first manifested during service as a result of the assault or alternatively that these symptoms at least are related to the assault.  Service treatment records are silent with respect to any psychiatric problem.  The USACIDC's efforts ultimately resulted in a determination that there insufficient evidence exists to believe the suspect identified by the Veteran sexually assaulted him.  Service personnel records show that he was punished for offenses such as drug use, drunk and disorderly conduct, sleeping while on guard, and willfully disobeying a superior's order both prior to and after May 1978.  They also show that he was transferred after May 1978 and that he was discharged after drug rehabilitation was deemed a failure.

Psychiatric diagnoses were made starting in 1991.  Mention of an in-service sexual assault was made beginning during the July 1996 VA medical examination.  It was opined that sexual assault may have been a precipitating factor triggering the Veteran's schizophrenia, but significant delusions were noted at the time.  In a November 1996 letter, the Veteran's VA treatment providers noted that his delusions were in reference to his illness as well as his relationships with others.  In an October 2000 letter, a private provider treating the Veteran opined that his psychiatric symptoms onset during service.  Reference was made to the sexual assault.  A contemporaneous treatment record from this same provider noted that it initially was not clear whether PTSD was part of a delusional system or a disorder in its own right.  A July 2003 treatment record from another private provider indicated that there was no evidence of delusional material until the Veteran gets to the issue of sexual molestation.  

The Veteran sought to reopen his claim of entitlement to service connection for PTSD in August 2007.  In the February 2008 rating decision leading to this appeal, the RO determined that he had failed to submit new and material evidence sufficient for reopening.  It was noted that, although some of the evidence was new and related the Veteran's PTSD with his claimed in-service stressor, it was not credible supporting evidence that the stressor occurred.

Pertinent evidence associated with the claims file since the June 2006 RO rating decision includes more letters from VA and private treatment providers, a July 2007 private psychiatric evaluation, documentation from the USACIDC, statements from the Veteran and his mother, and testimony from the Veteran at the June 2012 Video Conference hearing.  It reflected the following.

The USACIDC documentation and statements from the Veteran and his mother duplicate those discussed above.  The Veteran's testimony sets forth the same contentions as set forth above.  It was opined by the private professional who conducted the July 2007 psychiatric evaluation that the Veteran had a schizophrenic break due to the sexual trauma he experienced during service.  A private treatment provider indicated in an August 2010 letter that the Veteran's PTSD occurred as a result of sexual assault around 1978 by some fellow comrades.  

In a June 2012 letter, a VA treatment provider indicated having diagnosed the Veteran with PTSD related to military sexual trauma.  This provider also indicated that the Veteran's symptoms appear to be related to a sexual assault during service.  That the description of the assault is consistent with a stressor that could have caused PTSD and that the symptoms are chronic was noted in this regard.  Liberally read, the provider seems to opine that the evidence of record supports a finding that the assault occurred.  Such is both new and material.  

The statements from the Veteran and his mother as well as the documentation from the USACIDC are not new because they were of record and considered as of the RO's June 2006 rating decision.  The Veteran's June 2012 Video Conference hearing testimony is redundant and cumulative in that he expressed the same contentions therein as had been expressed prior to this rating decision.  It follows that neither the statements nor the hearing testimony constitutes new and material evidence.  

Not considered as of the time of the June 2006 rating decision by the RO were the recent letters from VA and private treatment providers and the July 2007 private psychiatric evaluation.  This evidence is new.  It also is material because it concerns an unestablished fact necessary to substantiate service connection.  There was no confirmed link between the Veteran's service, to include an in-service stressor or otherwise, and a diagnosed psychiatric disorder at the time of the aforementioned rating decision.  Indeed, delusions were mentioned each time there was discussion of a diagnosed psychiatric disorder being linked to such a stressor.  The evidence now includes discussion of a diagnosed psychiatric disorder being linked to an in-service stressor without reference to delusions.  

Acknowledgement is given to the fact that there also was a lack of credible supporting evidence of an in-service stressor at the time of the June 2006 rating decision.  However, it is reiterated that the Veteran is presumed credible for purposes of a determination regarding reopening a claim under Justus.  It further is reiterated, pursuant to Shade, that the Veteran is not obligated to address each previously unestablished fact necessary to substantiate his claim.

Given the difference between what the evidence showed as of the time of the previous final denial and what is shows now with inclusion of the recent letters from VA and private treatment providers as well as the July 2007 private psychiatric evaluation, there is no problem of cumulation or redundancy.  A reasonable possibility of substantiating the Veteran's entitlement to service connection finally has been raised under the low threshold of Shade by the new and material evidence when considered in concert with the previous evidence and assistance likely required under the VCAA.  Indeed, the Board determines below that VA's duty to assist requires additional development to include a medical examination addressing nexus.  The grant of service connection may be warranted following completion of this development.

Having found that each of the requirements concerning the submission of new and material evidence has been satisfied, the issue of entitlement to service connection for an acquired psychiatric disorder is reopened.



(CONTINUED NEXT PAGE)

ORDER

New and material evidence having been submitted, entitlement to service connection for an acquired psychiatric disorder is reopened.  To this extent, and only to this extent, the appeal is granted.


REMAND

The issue of entitlement to service connection for an acquired psychiatric disorder unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

I.  Records

VA's duty to assist the Veteran in substantiating his claim includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Reasonable efforts with respect to records in Federal custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The Veteran shall be notified if this circumstance arises.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

VA treatment records dated as late as June 2003 are contained in the claims file or "eFolder."  However, the June 2012 letter from a VA treatment provider indicates that the Veteran has been seen since December 2008.  Inferred therefrom is that VA treatment records dated subsequent to June 2003 exist.  

There is no indication that VA treatment records dated from June 2003 to present have been requested.  VA has constructive notice of VA generated documents that could plausibly be expected to be part of the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Indeed, such documents thus are constructively part of the record before the Board even where they are not actually before the adjudicating body.  Id.  The aforementioned request accordingly must be completed.  Doing so requires remand.

At the June 2012 Video Conference hearing, the Veteran testified that he receives monthly income from the Social Security Administration (SSA) partly on the basis of disability.  He further testified that he began collecting such income in 1995 or 1996.  There was some discussion over whether any SSA records that exist would be of value to this matter.  A period of 30 days was provided for the Veteran's representative to review the situation and forward anything of probative value to the Board.

This 30 day period has expired without the submission of any SSA records or even anything concerning such records.  Yet a reasonable possibility still exists that these records exist as well as are relevant here.  Indeed, it is recognized that the Veteran's primary problems appear to be psychiatric in nature.  

As such, requests for the Veteran's SSA records are required.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  None have been made to date, however. A remand is necessary so that they can be made.

When VA becomes aware of the existence of relevant non-Federal (i.e. private) records during the pendency of a claim, notification will be sent to the claimant.  38 C.F.R. § 3.159(e)(2).  This notice shall request that the claimant provide enough information to identify and locate the records and authorize the release of the records to VA.  Id.; 38 C.F.R. §§ 3.159(c)(1)(i), (c)(1)(ii), (c)(3).  It alternatively shall request that the claimant obtain the records himself and provide them to VA.  Id.

Once a claimant has authorized the release of non-Federal records to VA, reasonable efforts to help obtain them generally consist of an initial request and, if they are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  The claimant shall be notified if VA is unable to obtain requested records.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).  

The August 2010 letter from a private treatment provider, specifically from Dr. R.R., indicates that the Veteran has been seen since July 2010.  Inferred therefrom is that Dr. R.R. has at least some private treatment records.

There is no indication that the Veteran has been requested either to provide information sufficient to identify and locate Dr. R.R.'s records as well as authorize their release to VA or to provide them to VA himself.  This accordingly shall be undertaken on remand.

II.  Medical Examination and Opinions

The duty to assist the Veteran in substantiating his claim also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination and/or medical opinion is necessary when, among other things, there is insufficient medical evidence of record to make a decision on a claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Hayes v. Brown, 9 Vet. App. 67 (1996); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); Colvin v. Derwinski, 1 Vet. App. 171 (1991), overturned on other grounds, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Implicit from above is that the question of whether or not there exists credible supporting evidence of the Veteran's claimed in-service sexual assault stressor is at the crux of this matter.  His lay testimony alone is not sufficient corroboration.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Instead, corroboration must come from another source.  Id.; see also Zarycki v. Brown, 6 Vet. App. 91 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).  This source can be other than service records.  38 C.F.R. § 3.304(f)(5) ; see also YR v. West, 11 Vet. App. 393 (1998); Moreau, 9 Vet. App. at 389.  Some examples include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians and evidence of behavior changes like a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, and unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  Corroboration from these sources previously was found to be lacking in this case, however.  

Credible supporting evidence generally cannot be in the form of an after-the-fact medical opinion.  Moreau, 9 Vet. App. at 389.  However, an exception to this general rule exists such that an after-the-fact medical opinion can help corroborate the occurrence of an in-service personal assault stressor.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272 (1999).  It indeed recently was held that such an opinion must be considered along with all other relevant evidence to determine whether a claimed in-service personal assault stressor has been corroborated.  Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  An after-the fact medical opinion regarding the Veteran's claimed in-service sexual assault stressor is necessary here.  As it stands, considerable conflict exists in the medical opinion evidence.  The early medical opinions indicate that this stressor may be a delusion while the latter medical opinions indicate that it may actually have occurred.  No opinion has been rendered on this subject after consideration of all of the evidence.  Such must be undertaken to ensure that the decision ultimately rendered in this matter is fully informed.  A remand thus is required.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's VA treatment records from June 2003 to present.  Any records obtained shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if the records are not obtained.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

2.  Request complete SSA records (all determination(s) and the medical records on which such determination(s) were based) regarding the Veteran.  All records obtained shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if the records are not obtained.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

3.  Contact the Veteran regarding private treatment records from Dr. R.R..  Request that he authorize the release of such records to VA or alternatively provide them to VA himself.  If authorization is provided, request the records.  Any records obtained shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if the records are not obtained.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

4.  Then review the Veteran's claims file and undertake any additional records development indicated.  This shall include requesting that he authorize the release of any additional pertinent private records identified during the course of the remand or alternatively provide them to VA himself.  This also shall include, if authorization is provided, requesting the records.  Any records received shall be associated with the claims file or "eFolder."  Document the claims file or "eFolder" as appropriate regarding this paragraph.

5.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA medical examination regarding his acquired psychiatric disorder.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a description of his relevant history and symptomatology.  All tests, studies, or evaluations deemed necessary next shall be performed.

The examiner thereafter shall opine as to whether or not the Veteran has any acquired psychiatric disorder diagnosable in conformity with the 1994 Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  If such a disorder (whether PTSD or otherwise) is diagnosed, the examiner then shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran was sexually assaulted during service as he asserts.  

If it is opined that such an in-service sexual assault occurred, the examiner next shall opine for each of the Veteran's diagnosed psychiatric disorders as to whether it is at least as likely as not that the disorder is related to the assault.  If it is opined that an in-service sexual assault did not occur, the examiner still shall opine for each of the Veteran's diagnosed psychiatric disorders as to whether it is at least as likely as not that the disorder is otherwise related to the Veteran's service to include first manifesting then or within a year of his separation.  

The examiner shall discuss the pertinent medical evidence and lay evidence (to include that concerning continuity of symptomatology) in rendering each of the above opinions.  A complete explanation (rationale) shall be provided for each opinion.  If any opinion cannot be provided without resort to mere speculation, the examiner shall provide a complete explanation (rationale) for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

Each of the above actions shall be documented fully in an examination report.  Such report shall be placed in the claims file or "eFolder."

6.  Finally, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.  If this benefit sought is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded the requisite time period to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


